846 F.2d 73Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl J. ROBBINS, Sr., Plaintiff-Appellant,v.Leon T. COPELAND, Attorney at Law, James J. Brink, Attorneyat Law, Defendants- Appellees.Earl J. ROBBINS, Sr., Plaintiff-Appellant,v.Brown H. PAYNE, Payne & Payne Law Inc., Defendant-Appellee.
Nos. 87-6699, 87-6700.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 28, 1987.Decided April 18, 1988.

Earl J. Robbins, Sr., appellant pro se.
Before WIDENER, JAMES DICKSON PHILLIPS, and WILKINS, Circuit Judge.
PER CURIAM:


1
A review of the records and the district court's opinions discloses that this appeal from its orders denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgments below on the reasoning of the district court.  Robbins v. Copeland, C/A No. 5:87-1310 (S.D.W.Va. Nov. 16, 1987);  Robbins v. Payne, C/A No. 5:87-1311 (S.D.W.Va. Nov. 16, 1987).


2
AFFIRMED.